Title: From Benjamin Franklin to Deborah Franklin, 25 August 1766
From: 
To: 



My dear Child,
London, Aug. 25. 1766
I have scarce time to write to any body by this Ship, but must acknowledge the Receipt of yours of July 7. with the Account of my dear Brother’s Death, which was very affecting to me. I can now only say, that I approve of what you have done on that Occasion, and recommend our desolate Sister to the Continuance of your tender Care and Kindness. Mr. Foxcroft’s appointing his Brother is agreable to what was formerly concluded on between us when my Brother was first appointed: What I wrote to you was when there was an Appearance that young Mr. Foxcroft might go into some other Business. My Love to Sister, and tell her I will write to her per Packet. Love to our Children and Friends concludes from Your ever affectionate Husband
B Franklin



Postscript, Aug 26.
As I apprehend Sister may be under Concern about her Living, and her adopted Son, Mr. Brown has express’d to me his Readiness and Willingness to do all in his Power to assist her; I desire you would offer them the Use of the little Printing House that Mr. Parker return’d from Burlington, and let them if they chuse it, set it up in the old House next the Street, to be carried on by him for their joint Profit. I hope you can by a little Repair of the House and Fences, soon make it fit for Sister to live in.
There is a Mohogany Press and some Letter in Casks I brought from England, which I would not have meddled with at present. They may be taken into a Garret in the House. And also the Stationary that is in the great Chest.
B F.

 
Addressed: To / Mrs D. Franklin / at / Philadelphia / per Capt. / Chancellor.
